Citation Nr: 1009474	
Decision Date: 03/12/10    Archive Date: 03/17/10

DOCKET NO.  05-39 109	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.	Service connection for a bilateral foot disorder.

2.	Service connection for a stomach disorder.  


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel 

INTRODUCTION

The Veteran had active service from February 1958 to February 
1962.         

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision dated in March 2004 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Houston, Texas.  This matter was remanded for 
additional development in October 2008.  


FINDINGS OF FACT

1.	The Veteran's foot disorder is not related to service.  

2.	The Veteran's stomach disorder is not related to service.  


CONCLUSIONS OF LAW

1.	A foot disorder was not incurred in or aggravated by 
active service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2009).  

2.	A stomach disorder was not incurred in or aggravated by 
active service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In the interest of clarity, the Board will initially discuss 
whether the claims decided here have been properly developed 
for appellate purposes.  The Board will then address the 
merits of the claims, providing relevant VA law and 
regulations, the relevant facts, and an analysis of its 
decision.

I.  Veterans Claims Assistance Act of 2000

The Board must determine whether the claimant has been 
apprised of the law and regulations applicable to this 
matter, the evidence that would be necessary to substantiate 
the claims, and whether the claims have been fully developed 
in accordance with the Veterans Claims Assistance Act of 2000 
(VCAA) and other applicable law.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107 (West 2002).

VA is required to provide notice of the VCAA to a claimant as 
required by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b)(1).  More specifically, VA is required to notify a 
claimant of the evidence and information necessary to 
substantiate a claim and whether the claimant or the VA is 
expected to provide the evidence, and is required to request 
from the claimant any other evidence in his or her possession 
that pertains to the claim.  Id. 

VA provided several notification letters to the Veteran 
between June 2003 and April 2006.  38 U.S.C.A. § 5103 and 
38 C.F.R. § 3.159.  In these letters, VA informed the Veteran 
of the evidence needed to substantiate his claims, and of the 
elements of his claims.  See Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2007).  VA advised the Veteran of the 
respective duties of the VA and of the Veteran in obtaining 
evidence needed to substantiate his claims.  VA requested 
from the Veteran relevant evidence, or information regarding 
evidence which VA should obtain.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  See also 73 Fed. Reg. 23353 (the 
requirement of requesting that the claimant provide any 
evidence in his/her possession that pertains to the claim was 
eliminated by the Secretary [effective May 30, 2008] during 
the course of this appeal, and this change eliminates the 
fourth element of notice as required under Pelegrini).  And 
VA provided notification letters to the Veteran prior to the 
March 2004 rating decision on appeal.  See Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2007) (VCAA notice must 
be provided to a claimant before the initial unfavorable RO 
decision).

The Board notes a deficiency with VCAA notification, however.  
VA did not provide notification regarding effective dates and 
disability evaluations prior to March 2004.  See 
Dingess/Hartman, supra.  Nevertheless, the Board finds that 
proceeding with a final decision is appropriate here.  See 
also Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328.  

In April 2006, VA notified the Veteran regarding effective 
dates and disability evaluations.  And following full 
notification, the RO readjudicated the Veteran's claims in 
the January 2010 Supplemental Statement of the Case (SSOC).  
See Mayfield, 444 F.3d 1328.  Based on this background, the 
Board finds VA's untimely notice in this matter to be 
harmless error.   

The VA must also make reasonable efforts to assist the 
Veteran in obtaining evidence necessary to substantiate the 
claim for the benefit sought, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A.  

The VCAA provides that the assistance provided by the 
Secretary shall include providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary, as further defined by statute, to make 
a decision on the claim.  38 U.S.C.A. § 5103A.  

In this matter, the Board finds that VA's duty to assist has 
been satisfied.  VA afforded the Veteran the opportunity to 
appear before one or more hearings to voice his contentions.  
VA obtained medical records relevant to this appeal.  And VA 
provided the Veteran with VA compensation examinations for 
his claims.    

In sum, the facts relevant to this appeal have been properly 
developed and there is no further action to be undertaken to 
comply with VA's duties to notify or assist the Veteran in 
this appeal.  Therefore, the Veteran has not been prejudiced 
as a result of the Board deciding his claims here.  

II.  The Merits to the Claims for Service Connection

The Veteran claims that he incurred foot and stomach 
disorders while serving on active duty.  

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military, naval or air 
service.  See 38 U.S.C.A. § 1131; (West 2002); 38 C.F.R. § 
3.303(a) (2009).  

In general, direct service connection will be granted where 
the record demonstrates (1) medical evidence of a current 
disability, (2) medical evidence, or in certain circumstances 
lay testimony, of in-service incurrence or aggravation of an 
injury or disease, and (3) medical evidence of a nexus 
between the current disability and the in-service disease or 
injury.  See Pond v. West, 12 Vet. App. 341, 346 (1999).    

In this matter, the medical evidence of record indicates that 
the Veteran has current foot and stomach disorders.  In a May 
2009 VA compensation examination report of record focusing on 
the Veteran's stomach, a diagnosis of gastroesophageal reflux 
disease (GERD) is noted.  In another May 2009 VA compensation 
examination report, which focused on the Veteran's feet and 
ankles, it is noted that the Veteran ruptured his left 
Achilles tendon in 1997, is status post calcification 
excision of the Achilles tendons and repair of the Achilles 
tendon rupture, and status post neuroma incision of the right 
third and fourth inner space.  It is also noted that the 
Veteran had onychomyochosis of the great toenails, had 
bilateral calcaneal plantar spurs, and had bilateral hallux 
valgus deformity.  

Moreover, service treatment records indicate in-service foot 
and stomach disorders.  With regard to his feet, the 
Veteran's January 1958 entrance examination report noted pes 
planus, while an undated treatment record noted "pruritis on 
feet" and "knots on heel and feet."  This record also 
indicated swollen feet.  With regard to the stomach, a 
February 1961 record refers to gastroenteritis, a December 
1961 record refers to upset stomach and "prob. gastritis", 
and a January 1962 record refers to anorexia, cramping pains, 
vomiting, diarrhea, and gastroenteritis.  

Nevertheless, the Board finds service connection unwarranted 
for foot and stomach disorders.  

The preponderance of the evidence of record indicates that 
the Veteran's in-service foot and stomach problems do not 
relate to his current foot and stomach disorders.  See 
38 C.F.R. § 3.303; Pond, supra.  In the only medical evidence 
of record to comment on the issue of nexus, the May 2009 VA 
examiners respectively found the Veteran's current foot and 
stomach disorders unrelated to service.  Their findings, 
clearly articulated in the reports of record, are not 
contradicted by any other medical opinion of record.  See 
Colvin v. Derwinski 1 Vet. App. 171, 175 (1991) (VA may only 
consider independent medical evidence to support its findings 
and is not permitted to base decisions on its own 
unsubstantiated medical conclusions).  

The Board notes, moreover, that the objective evidence of 
record supports the examiners' findings.  The Veteran's 
January 1962 separation examination report is negative for 
foot and stomach disorders.  A September 1962 VA examination 
report - conducted pursuant to another claim for service 
connection - is negative for foot and stomach disorders.  The 
earliest evidence of record indicating post-service treatment 
for either disorder is dated in 1996, approximately 34 years 
following discharge from service.  See Maxson v. Gober, 230 
F.3d 1330, 1333 (Fed. Cir. 2000) (the passage of many years 
between discharge from active service and the medical 
documentation of a claimed disability is evidence against a 
claim of service connection).  And the Veteran did not file a 
claim for service connection for stomach or foot disorders 
until June 2003, over 41 years after service.  See Shaw v. 
Principi, 3 Vet. App. 365 (1992) (a Veteran's delay in 
asserting a claim can constitute negative evidence that 
weighs against the claim). 

In deciding this matter, the Board notes that it has reviewed 
the Veteran's comments, offered in writing and offered in 
person before the Board in the August 2008 hearing.  The 
Board notes that the Veteran's complaints about such symptoms 
as pain and limitation are surely relevant.  Layno v. Brown, 
6 Vet. App. 465, 469 (1994); Barr v. Nicholson, 21 Vet. App. 
303 (2007) (lay testimony is competent to establish the 
presence of observable symptomatology).  But his statements 
regarding etiology of his foot and stomach disorders are not 
persuasive (e.g., the Veteran asserts that his current foot 
disorders relate to jumping from moving trucks during his 
service as a military fireman).  See Evans v. West, 12 Vet. 
App. 22, 30 (1998) (the Board must account for the evidence 
it finds persuasive or unpersuasive, and provide reasons for 
rejecting material evidence favorable to the claim).  Whether 
his in-service foot and digestive problems relate to current 
foot and stomach disorders is a determination that is 
entirely medical in nature.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992) (a layperson without the appropriate medical 
training and expertise is not competent to provide a 
probative opinion on a medical matter, to include a diagnosis 
of a specific disability and a determination of the origins 
of a specific disorder).  As such, the Veteran's statements 
are of limited probative value here, and certainly do not 
counter the opinions rendered by the compensation examiners 
in May 2009.    

As such, the Board finds that the evidence of record 
preponderates against his claims for service connection.  As 
the preponderance of the evidence is against the Veteran's 
claims, the benefit-of-the-doubt rule does not apply, and the 
claims must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

1.	Service connection for a bilateral foot disorder is 
denied.  

2.	Service connection for a stomach disorder is denied.    



____________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


